7 a Cis TRIG t CGUR ae
cA OSTER iN DIS > TRICT-
COMPLAINT FILED =

(for filers who are prisoners without lawyers) 4 NOV-b P I: 30

UNITED STATES DISTRICT COURFIEPHEN C. DRIES
EASTERN DISTRICT OF WISCONSIN

 

 

(Full name of plaintiff(s))

Leona LOU ye Touloc

 

 

Vv. Case Number:

(Full name of defendant(s)) -L-o= 2

(to be supplied by Clerk of Court)
\henndinn COOMk |, Cae)

We clerh of conc,
anc Dawid let

 

A. PARTIES

Ny Bo
1. Plaintiff is a citizen of WO LoLOODON , and is located at
(State)

loon 55%" alreek Vac Chere coundy Jeu)

(Address of prison Or jail)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant \0\ iA bes N Ane yoda, COU m4 UY JC |
(Name)
is (if a person or private corporation) a citizen of ( } s 9 ¢ A

Complaint — 1

Case 2:19-cv-01632-JPS Filed 11/06/19 Page 1of6 Document 1
 

\ / /\ (State, if known)
and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

  

worked for

 

(Employer’ s name and address, if known)
(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM
On the space provided on the following pages, tell:

Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and
Why they did it, if you know.

hs Dawid lnels  theneaha County Jel, Cond
the clech of roork Volos TaANw Cans.
OW OFAN 1 was cao Claowoyec\ Cond
incarcerated Lov ut iglt Chace, 1 WAS
nel Ob Ane Nhenesian Commi Soul

Aenosing Wisrondin. 2 nad laand cau
On ObASNS and \weu sed oO aiainntove
ood Sox 4oene ct ony Cle WOR and Aner
Sek ao Q2OCO cada Soond on Moe ceak of
WC \ncrrOes « A Sioned PO Dnroyne dure bord
Wrok dort (06-13-18) loo tune S\i\\ \oeund|

Go ON

Complaint - 2

Case 2:19-cv-01632-JPS Filed 11/06/19 Page 2of6 Document 1
 

neha ma wary Cada ‘noand claves wikia
Ho aids C2 ms aol oa prdlookion, ox
On old's phat so -¢ ver) Ok \heneets Cooly
Ves wn \heneehna Wisconan ne DA of
\henosne Qove ne O ple. deal On CA-\WAg.
nak plea deal us Lo shea cul Lo wu
@SiOnokt om clharaes Orn dew ual dvop
mu cash bond Charexes. “\ Onderstocd \nort
Vien ear Ond 7 plead ok Ao Vook phen
Aea\ on O87". 50 unl thal Le wa ZO \\
On OF171¢ TF wad suppor to qe veleasd
Mrak dau on my Soradore ‘pend usil\s
No Ge cash bend “bok wetead Med Lorne
mre ayer Ao Ane \hepnesnon Coonkes Sex avd
never Celeasd me On OLY Aen released
WE On ny Sanabuce ood und loaver
Demrencad me An \\OH-1%. U Lee\ mu
CWWil vidlis were violated for Sneing, he id
MQamst mu will foc Hb das in Woe
\heneslaa Cauniu Sri dn \henesine, Wisconsin,

Complaint — 3

Case 2:19-cv-01632-JPS Filed 11/06/19 Page 3of6 Document 1
 

C. JURISDICTION

nA [ am suing for a violation of federal law under 28 U.S.C. § 1331.
OR

[| lam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$
, RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

J won Mem An Chonare new Qalicies
and Peacedures , 50 Mrett dowt da this

\e People Av = a _\ 7 wold alse
as Ov DI YOR § 7
\Ve \o \pe @itrametaremerpan for lhe

eviva Aime \ apens tv dele and
de Aine ZL los ith Wwf taal.

          
 

 

 

 

 

 

Complaint — 4

Case 2:19-cv-01632-JPS Filed 11/06/19 Page 4of6 Document 1
E. JURY DEMAND

{ want a jury to hear my case.

[7 ves [_]-No

I declare under penalty of perjury that the foregoing is true and correct.

 

\
Complaint signed this day of Lovemoer 20\A_.

Respectfully Submitted,

onc wa Tou / Or

Signature of Plaintiff

\50a4u

Plaintitt’s Prisoner ID Number

Odo Aa") e\veek enesha
Cayo Saxr\

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

Nal I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

[| IDO NOT request that I be allowed to file this complaint without prepaying the

filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint — 5

Case 2:19-cv-01632-JPS Filed 11/06/19 Page5of6 Document 1
 

 

Cose aumoec

 

GO OED

   

 

IONCCEOOO (OO

QO\VSCKOOOL20
IOIFCKOOO 22%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-Case-2:19-cv-01632-JPS Filed 11/06/19 Page 6-of 6 Document
